           Case 1:16-cv-09517-LAK Document 383 Filed 09/21/21 Page 1 of 1

                       BROOK & ASSOCIATES, PLLC
                                      NEW YORK | N E W J E R S E Y

BRIAN C. BROOK                                                                    100 CHURCH STREET
BRIAN@BROOK‐LAW.COM                                                               FLOOR 8
                                                                                  NEW YORK, NY 10007
                                                                                  TEL: (212) 256‐1957


                                                        September 21, 2021

By ECF and Email

The Honorable Lewis A. Kaplan
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:      Daniel Kleeberg et al. v. Lester Eber et al., 1:16-cv-09517-LAK-KHP
         Plaintiffs’ Objections to Defense Evidence

Dear Judge Kaplan,

As directed by this Court, I write on behalf of Plaintiffs to file the following objections:

      1. Objections to Defendants’ Exhibits (Attachment 1, Excerpts from Defense Exhibit List
         with Objections Noted)

      2. Objections to the Direct Testimony of Wendy Eber (Attachment 2, presented as a
         highlighted and annotated markup of her Sept. 6, 2021, Declaration)

It should be noted that some of the objections overlap as Ms. Eber’s testimony references certain
documents, and several of Plaintiffs’ objections based on Federal Rules of Civil Procedure 26
and 37 are explained more fully in the Motion to Exclude filed on September 9, 2021 (ECF Nos.
372–73).

We thank the Court for its attention to this matter.

                                                        Respectfully submitted,


                                                                              .
                                                        Brian C. Brook
cc:      All counsel of record




                                       WWW.BROOK‐LAW.COM
